DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s claims describes a unique way of authenticating users and user data by using data previously authenticated in another system in a current system. Available prior arts such as Patel, Lyubashevsky and Walker teach user data authentication system but lack the specific requirements of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-18 are allowable over the prior art of record.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony Laurentano on 5/17/2021.
The application has been amended as follows: 

1. (Currently amended)	An anonymous communication system that is one of a plurality of communication systems wherein a main system that holds information uniquely determining an identity of a user serves as a starting point, the plurality of communication systems chained together by being linked to one another via predetermined data, the anonymous communication system being characterized by comprising:
	a user computer operated by the user and an administrator computer operated by an administrator of the anonymous communication system;
	wherein the user computer includes a means to generate signed data doubly affixed with electronic signatures by a user-specific first signature key for generating a signature that can be verified by a first public key that proves the user’s belonging to the main system or one of the plurality of communication systems different from the anonymous communication system and by a user-specific second signature key for generating a signature that can be verified by a second public key that proves the user’s belonging to the anonymous communication system so as to indicate that the owner of the second signature key is the same as the owner of the first signature key; and
	wherein the administrator computer includes a means to verify the electronic signatures with a first public key certificate that carries [[the first public key the second public key,
	wherein the predetermined data is the user data.

13. (Currently amended)	A method performed by a user computer operated by a user and an administrator computer operated by an administrator of an anonymous communication system to cause the user to subscribe to the anonymous communication system, the anonymous communication system being one of a plurality of communication systems wherein a main system that holds information uniquely determining an identity of a user serves as a starting point, the plurality of communication systems chained together by being linked to one another via predetermined data, the method being characterized by comprising the steps of:
	the user computer generating signed data doubly affixed with electronic signatures by a user-specific first signature key for generating a signature that can be verified by a first public key that proves the user’s belonging to the main system or one of the plurality of communication systems different from the anonymous communication system and by a user-specific second signature key for generating a signature that can be verified by a second public key that proves the user’s belonging to the anonymous communication system so as to indicate that the owner of the second signature key is the same as the owner of the first signature key; and
	providing the signed data from the user computer to the administrator computer;
the first public key the second public key
	the administrator computer registering user data that includes the signed data when the validity of the electronic signatures is verified;
	wherein the predetermined data is the user data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494